Citation Nr: 1600632	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  12-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected disabilities.

2. Entitlement to service connection for sleep apnea to include as secondary to service-connected disabilities.

3. Entitlement to service connection for a left knee disability to include as secondary to service-connected disabilities.

4. Entitlement to service connection for erectile dysfunction to include as secondary to service-connected disabilities.

5. Entitlement to an effective date earlier than May 1, 2014, for a 30 percent rating for sinusitis.

6. Entitlement to an effective date earlier than February 6, 2004, for the award of Dependents' Educational Assistance pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to March 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board observes that issues 4, 5, and 6 above have been perfected by the Veteran but have not yet been certified to the Board by the RO.  The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  Certification of issues on appeal by the RO is for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35 (2015).  In the instant case, in order to provide clarification regarding the development of the issues on appeal, the Board has exercised its discretion and has assumed jurisdiction over these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In May 2015, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, and a left knee disability for additional development.  In November 2015, these issues were returned to the Board by the AOJ without the development ordered by the Board being completed, to include the issuance of a supplemental statement of the case.  As such, the appeal must once again be remanded for full compliance with the instructions of the May 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

With regard to the claim of entitlement to service connection for erectile dysfunction as well as the earlier effective date claims, the Veteran submitted additional evidence following the issuance of a July 2015 statement of the case without a waiver of RO review.  In November 2015 correspondence, the representative requested that the RO review the new evidence and issue a supplemental statement of the case.  As such, these issues must also be remanded to allow the RO to review the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015).

As a final note, the Board observes that the claim of entitlement to an earlier effective date for the award of Chapter 35 Dependents' Educational Assistance benefits may be impacted by the outcome of the claims remanded by the Board in May 2015.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the claim for an earlier effective date for the award of Dependents' Educational Assistance benefits is "inextricably intertwined" with the service connection claims previously remanded by the Board in May 2015, the remanded claims must be fully developed and readjudicated prior to the earlier effective date claim being certified to the Board in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Review the May 2015 Board remand and complete all development ordered therein.

2. In accordance with the representative's November 2015 correspondence, review all new evidence and if the benefits cannot be granted issue a supplemental statement of the case addressing the claims of entitlement to service connection for erectile dysfunction as well as the earlier effective date claims.  

3. After completing any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

